Case 6:18-cv-00308-ADA Document 55-12 Filed 03/13/19 Page 1 of 4




    EXHIBIT 11
                       Case 6:18-cv-00308-ADA Document 55-12 Filed 03/13/19 Page 2 of 4

                                                CTQYML AYIYMX 2QXYWQKY 1UZWYX ] =IYQUTIR 8ZLQKQIR 1IXMRUIL ?WUNQRM

                                                                                   '($<UTYP ?MWQULX 3TLQTO
                                                            AMV )&         AMV )&         AMV )&        AMV )&       AMV )&      AMV )&
                                                             (&')           (&'*           (&'+          (&',         (&'-        (&'.
                                   ;TWTYR] d                 -3+&0/,        -3,&,.+       -1.&2,,       -21&021      -0/&*2.         -3+&-./
                               HP\XTYL^TZY]                  -0,&,,2        -/3&2-/       -03&1,*       -0/&2.,      -2.&2.*         -1/&.2*
                                   EPYOTYR                   -3+&122        .,-&*2,       .,0&*.,       ..0&*/+      .,/&+0,         .0/&121
      >[MWIRR
     1IXMRUIL           EP\NPY^ 7SLYRP TY HZ^LW
     AYIYQXYQKX           ;TWTYR] 7_\\PY^ KPL\
                           D`P\ 9L\WTP\ KPL\                      '*(+             '*(,         .(.         *(3           1(,
                          C_XMP\ ZQ ?_ORP]ST[]                    011              011         011          011          011            011
                       ILNLY^ ?_ORP]ST[ BZY^S] e                12.(+         102(+          //*(0        10,(+       +&,00(2        +&/.+(-
                                      HZ^LW                       /13              /13         //.          /1-          /-3            /12
                                      7T`TW                       .,*              .-0         .+,          .-+          -30            .+2
                                      7\TXTYLW
                         4QRQTOX      ;PWZYc                      +,*              +*1         +*/          +*.          +*.            ++3
     /KYQUTX                          G_[P\`T]PO
       VMW                            FPWPL]P
    8ZLOMXPQV                         =PL\TYR]                      -2              -1           -0          -2            .*            .+
                             EPYOTYR 7L]P] e                      /13              0,/         0,3          0/3          0,2            022
                            JPTRS^PO ;TWTYR] e                    /+,              /*+         .2.          .2-          .1/            /+-
                               HP\XTYL^TZY]                       /-/              /-,         /.0          /.*          /02            ///
                            H\TLW] 7ZX[WP^PO                        +3              +2           +1          +1            +0            +0
                    ;\ZX              7\TXTYLW
      <MLQIT        ;TWTYR ^Z         ;PWZYc                       1(-             1(/          1(0         1(/           1(0            1(*
      BQSMX         8T][Z]T^TZY       7T`TW e                      2(/             2(-          2(2         3(,           3(3            3(,
     "<UTYPX#              ;\ZX ;TWTYR ^Z H\TLW e
                                $7T`TW DYWc%                     ,0(+          ,0(.            ,0(2        ,1(*          ,0(-           ,1(-
                             C_XMP\ $LYO #%
                              ZQ 7T`TW 7L]P]                  ,1&*21         -*&.*1         -.&-11       /-&+0,       /1&+//          1-&3-2
                            D`P\ - KPL\] DWO e                   3(*             3(*          +*(+         +.(1         +0(3            +3(2
                             5`P\LRP C_XMP\
                          ZQ ;PWZYc 8PQPYOLY^]
       >YPMW                  ;TWPO [P\ 7L]P                       +(-             +(-          +(-         +(-           +(-            +(-
                              5`R( E\P]PY^ QZ\
                              ?_\c GPWPN^TZY                     /+(*          /+(*            .1(*        /*(*          .3(0           /+(2
                       ?_\Z\]
                              EP\NPY^ CZ^ GPWPN^PO
                              Z\ 7SLWWPYRPO                      -1(/          -1(.            -0(2        -2(*          -1(/           -1(/
                  (&'. 1Q[QR 1IXM ITL 1WQSQTIR 4MRUT\ 2MNMTLITY 4QRQTOX J\ =IYZWM UN AZQY ITL >NNMTXM
   HZ^LW 7T`TW                                                           ,2,&3-0      HZ^LW 7\TXTYLWd                                  2*&0+0
   5'GZNTLW GPN_\T^c                                                      +2&00/      5'BL\TU_LYL                                       ,&-++
   6'EP\]ZYLW >YU_\c)E\ZO_N^ ATLMTWT^c                                    ./&20-      6'5WW D^SP\ 8\_R]                                ,*&2,,
   7'E\T]ZYP\ EP^T^TZY]                                                   /.&+-.      7'>XXTR\L^TZY                                    ,1&2+,
   8';Z\QPT^_\P] LYO EPYLW^TP]                                             +&,+/      8';T\PL\X] LYO 9b[WZ]T`P]                        ++&0-/
   9'FPLW E\Z[P\^c                                                         1&*,3      9';\L_O                                           1&+20
   ;'ALMZ\ G_T^]                                                          +1&0,3      ;'ITZWPY^ DQQPY]P]                                ,&1+*
   <'7ZY^\LN^]                                                            ,0&102      <'GPb DQQPY]P]                                    -&,-0
   ='HZ\^] $Z^SP\ ^SLY EP\]ZYLW >YU_\c)E\ZO_N^ ATLMTWT^c%                 ,+&2-*      =';Z\RP\c LYO 7Z_Y^P\QPT^TYR                        -2-
   >'7Z[c\TRS^& EL^PY^& LYO H\LOPXL\V                                     +,&03*      >'AL\NPYc LYO HSPQ^                               +&+0*
   ?'7T`TW FTRS^]                                                         .+&1.+      ?'?_]^TNP Gc]^PX DQQPY]P]                           13+
   @'5Y^T^\_]^                                                               //1      @'FPR_WL^Z\c DQQPY]P]                               2-*
   A'5WW D^SP\ 7T`TW                                                      -.&2+/      A'5WW D^SP\ 7\TXTYLW                              +&1.*

CDH94 7\TXTYLW OL^L TY ^ST] [\ZQTWP NZ_Y^ OPQPYOLY^] \L^SP\ ^SLY NL]P] LYO ^SP\PQZ\P aTWW YZ^ XL^NS [\P`TZ_]Wc [_MWT]SPO Y_XMP\](
 d ;TWTYR] TY ^SP "D`P\LWW 7L]PWZLO G^L^T]^TN]" ]PN^TZY TYNW_OP N\TXTYLW ^\LY]QP\]& aSP\PL] QTWTYR] "Mc YL^_\P ZQ ZQQPY]P" OZ YZ^(
 e GPP "9b[WLYL^TZY ZQ GPWPN^PO HP\X]("
                              Case 6:18-cv-00308-ADA Document 55-12 Filed 03/13/19 Page 3 of 4

                                                                               C%A% 2QXYWQKY 1UZWY ] 8ZLQKQIR 1IXMRUIL ?WUNQRM
1/;74>@=7/ =>@B63@=                                                                        '($<UTYP ?MWQULX 3TLQTO

                                                                 AMV )&         AMV )&              AMV )&         AMV )&            AMV )&       AMV )&
                                                                  (&')           (&'*                (&'+           (&',              (&'-         (&'.                     =ZSMWQKIR
                                                                                                                                                                            AYITLQTO
                                    ;TWTYR] d                        1&-1-           1&*,+                0&321         2&-0*           2&//.        2&3/+                   EQYPQT
                                 HP\XTYL^TZY]                        1&2//           1&.+3                0&2+-         0&2+1           1&.,+        1&2/.              C%A%      1QWKZQY
    >[MWIRR
   1IXMRUIL                         EPYOTYR                          0&1-.           0&-0/                0&/.+         2&**0           3&+,1      +*&+2*
   AYIYQXYQKX            EP\NPY^ 7SLYRP TY HZ^LW
                          ;TWTYR] 7_\\PY^ KPL\
                            D`P\ 9L\WTP\ KPL\                         ,+(.               ,1(/              ,2(+           1(+             .(0                           .0             3
                                   C_XMP\ ZQ ?_ORP]ST[]                   +.              +.                +.            +.                +.           +.
                            ILNLY^ ?_ORP]ST[ BZY^S] e                 -1(*               +.(1               *(*           *(*             *(*            *(*
                                             HZ^LW                    /,1                /*,               .33           /31             0++            0-3             ,+             .
                                             7T`TW                    ..,                .,+               .+,           /,,             /-+            //,             +*             ,
                                             7\TXTYLW
                          4QRQTOX                                                                                                                                       20          +.
                                             ;PWZYc                       //              .3                /*            -1                .-           -3
                                             G_[P\`T]PO
   /KYQUTX                                   FPWPL]P
VMW 8ZLOMXPQV                                =PL\TYR]                     -*              -+                -1            -3                -1           .2             -,             2
                               EPYOTYR 7L]P] e                        .2+                .//               .01           /1,             0/,            1,1             +1             .
                              JPTRS^PO ;TWTYR] e                      /,3                /*,               /*,           .33             //-            0,,             +0             /
                                 HP\XTYL^TZY]                         /0+                /-*               .21           .21             /-*            /0+             ,/             1
                              H\TLW] 7ZX[WP^PO                            +*              +,                +,            +,                  3          +*             12          +,
                                             7\TXTYLW
                      ;\ZX ;TWTYR ^Z         ;PWZYc                   +*(2               ++(3              +-(1          +.(0            +3(-           +0(-            22          +-
   <MLQIT              8T][Z]T^TZY
                                             7T`TW e                   1(0                1(3               1(1           1(.             1(,            1(,            +2             .
BQSM "<UTYPX#
                           ;\ZX ;TWTYR ^Z H\TLW e
                               $7T`TW DYWc%                           ,1(.               -*(3              ,2(*          -*(.            ,.(2           -*(*            -2             /
                              C_XMP\ $LYO #%
                               ZQ 7T`TW 7L]P]                         -2+                -2*               /*1           ..-             .30            .0,
                              D`P\ - KPL\] DWO e                       0(3               1(,               3(/            0(/            0(,            /(+             -1             .
                             5`P\LRP C_XMP\
                          ZQ ;PWZYc 8PQPYOLY^]
     >YPMW                    ;TWPO [P\ 7L]P                           +(-                +(.               +(/           +(/             +(.            +(-
                                 5`R( E\P]PY^ QZ\
                                 ?_\c GPWPN^TZY                       /3(.               /2(3              /3(.          1-(3            /2(3           03(/
                     ?_\Z\]      EP\NPY^ CZ^
                                 GPWPN^PO Z\
                                 7SLWWPYRPO                           -2(,               -3(2              .*(*          /*(0            -3(-           ,0(*

                                     (&'. 1Q[QR 1IXM ITL 1WQSQTIR 4MRUT\ 2MNMTLITY 4QRQTOX J\ =IYZWM UN AZQY ITL >NNMTXM

      Hc[P ZQ            HZ^LW          5              6         7             8                9            ;            <             =           >          ?        @          A
        7T`TW              1&1,1            ,00            10*   +&.1,              +.              ,-.           /*.         0,,           .-,         121    +&/-*         03    +&*-1
     7\TXTYLW d               /.1           +.             +-+       .+            +,2              20            -/            ,1            .          ,+        +/        +/            -*

CDH94 7\TXTYLW OL^L TY ^ST] [\ZQTWP NZ_Y^ OPQPYOLY^] \L^SP\ ^SLY NL]P] LYO ^SP\PQZ\P aTWW YZ^ XL^NS [\P`TZ_]Wc [_MWT]SPO Y_XMP\](
d ;TWTYR] TY ^SP "D`P\LWW 7L]PWZLO G^L^T]^TN]" ]PN^TZY TYNW_OP N\TXTYLW ^\LY]QP\]& aSTWP QTWTYR] Mc "CL^_\P ZQ DQQPY]P" OZ YZ^(
e GPP "9b[WLYL^TZY ZQ GPWPN^PO HP\X]("
                              Case 6:18-cv-00308-ADA Document 55-12 Filed 03/13/19 Page 4 of 4

                                                                                U.S. District Court — Judicial Caseload Profile
TEXAS WESTERN                                                                               12-Month Periods Ending

                                                                 Sep 30          Sep 30              Sep 30         Sep 30            Sep 30        Sep 30
                                                                  2013            2014                2015           2016              2017          2018                      Numerical
                                                                                                                                                                               Standing
                                    Filings ¹                        12,482          11,653            11,159            12,354         11,727        13,826                    Within
                                 Terminations                        12,711          11,709            10,740            11,252         12,021        12,972               U.S.       Circuit
    Overall
   Caseload                         Pending                           6,484           6,264                6,392          7,139          6,592         7,367
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                          10.8               18.6              23.9           11.9           17.9                             14              3
                                   Number of Judgeships                    13              13                13             13               13            13
                            Vacant Judgeship Months ²                  12.0               12.0               7.5           12.5           24.0            23.4
                                             Total                     960                896               858            950            902          1,064                4              2
                                             Civil                     254                262               255            337            274             264              62              7
                                             Criminal
                          Filings                                                                                                                                           1              1
                                             Felony                    566                513               491            495            505             694
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                  141                121               113            118            123             105               7              1
                               Pending Cases ²                         499                482               492            549            507             567              31              6
                              Weighted Filings ²                       729                674               672            747            696             745               8              3
                                 Terminations                          978                901               826            866            925             998               2              1
                              Trials Completed                             26              21                21             19               20            20              28              4
                                             Criminal
                      From Filing to         Felony                     4.9                4.8               5.3            5.5            5.3             4.4              2              1
   Median              Disposition
                                             Civil ²                    7.1                6.5               7.2            6.3            7.7             8.0             30              4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                            17.8               19.1              17.5           21.1           20.5            18.7              5              2
                              Number (and %)
                               of Civil Cases                           58                 67                70             67             82              90
                              Over 3 Years Old ²                        2.4                2.9               2.8            2.1            2.9             3.3             20              4
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                            1.2                1.1               1.2            1.2            1.2             1.1
                                 Avg. Present for
                                 Jury Selection                        51.9               59.7              60.1           53.1           51.6            62.8
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                            42.7               46.8              47.2           43.0           41.0            40.9

                                     2018 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C              D                E            F             G            H            I          J         K           L
        Civil              3,436            77             55        896            18               186           256          504          357          207        424          3        453
     Criminal ¹            9,018            640            898   6,601              359              235           46           100            18          22        22         46             31

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
